Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  lines 18 – 19 recite “and and”. 	Claim 6 is objected to because of the following informalities:  lines 6 on pg. 72 recites the language ”anda”.	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
	Claims 1 - 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, claim limitations	 	“first interface processing unit (IPU) configured to” and		“second  IPU configured to”	have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because said limitations use the non-structural term “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claim 1 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
Though, e.g., Fig. 3 of Applicant’s specification illustrate the claimed units, Applicant is reminded that if a claim function is a specific function to be performed by a special purpose computer, then the corresponding structure in the specification must be more than a mere reference to a general purpose computer, microprocessor, specialized computer, or an unidentified component of a computer system, software, logic, code or black box element.	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph (e.g., by incorporating sufficient structure into the claim language to achieve the claimed functionality), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).	Regarding claim 2 - 12, said claim suffers from issues corresponding to those of claim 1. 	In order to perform a complete examination, the above claims have been interpreted broadly.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US-20190332408-A1) in view of Sunku (US-20190042298-A1).
	Regarding claim 1, Jiang shows a computer device, wherein the computer device is implemented as a virtual routing device ([43] discussing a virtual switch), the virtual routing device comprises:	a first interface processing unit (IPU) (Fig. 1 item 145), configured to: process a first packet from a network device (Fig. 1 items 104 or 106), wherein the first packet is a packet related to a first virtual machine (Fig. 1 item 121), wherein the first IPU is located on a first NUMA node (Fig. 1 item 160, where VMM1 is virtualized and executed via the NUMA hardware item 114, e.g., using CPU 161 and memory 163), the first IPU comprises a first virtual port and a first physical port, the first IPU is connected to the first virtual machine through the first virtual port, and the first IPU is connected to the network device through the first physical port ([15-16,36]);  	wherein the virtual routing device is implemented as a data center in a non-uniform memory access (NUMA) architecture ([17]), the data center comprises a server (Fig.1, host 110) and the network device (Fig. 1 items 104 or 106), a virtual machine (Fig. 1 item 114) and the virtual routing device are deployed on the server, and the virtual machine communicates with the network device by using the virtual routing device (via the virtual switch, Fig.1 item 116, note the path from the VM to the network is via the virtual switch); the server comprises the first NUMA node and a second NUMA node  (Fig. 1 host 110 with NUMA nodes 160 and 170), the virtual machine comprises the first virtual machine and a second virtual machine (Fig.1, VMs 121 and 122), the first NUMA node comprises the first virtual machine (Fig.1 where VM 121 is executed on NUMA1), and the second NUMA node comprises the second virtual machine (Fig.1 where VM 122 is executed on NUMA2);	and 	a second IPU (Fig. 1 item 146), configured to: process a second packet from the network device (Fig. 1items 104 or 106), wherein the second packet is a packet related to the second virtual machine, wherein the second IPU is located on the second NUMA node (Fig. 1, VM2 running on the resources of NUMA2 item 170), the second IPU comprises a second virtual port and a second physical port, the second IPU is connected to the second virtual machine through the second virtual port, and the second IPU is connected to the network device through the second physical port ([15-16,36]).	Jiang does not show where the packets are received and then sent to the respective first and second virtual machines.	Sunku shows where the packets are received and then sent to the respective first and second virtual machines ([14-15,18-19]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the egress packet processing of Jiang with the packet reception processing of Sunku in order to achieve the predictable result of reliable packet processing for both the egress and ingress traffic in the virtual machine-based networking environment common to each disclosure. 
	Regarding claim 2, Jiang in view of Sunku further show wherein the second IPU is further configured to: when a communication fault occurs between the network device and the first IPU, receive a third packet from the network device, wherein the third packet is a packet to be sent to the first virtual machine; and send the third packet to the first virtual machine (Jiang, Fig. 1 showing 4 VMs, and Sunku, [18-19,43,50]).
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Sunku, as applied to claim 1 above, further in view of Yao (Yao et al. English translation of WO 20200083016 A1.  (Year: 2020)).
	Regarding claim 3, Jiang in view of Sunku show claim 1.	Jiang in view of Sunku do not show wherein when the data center is located in a segment routing over internet protocol version 6 (SRv6) network, an address of the IPU is an SRv6 locator, and a virtual private network identifier of the virtual machine is a virtual private network segment identifier (VPN SID); and the first IPU is configured to: decapsulate the first packet to obtain a VPN SID of the first virtual machine; and send the first packet to the first virtual machine based on the VPN SID of the first virtual machine.	Yao shows wherein when the data center is located in a segment routing over internet protocol version 6 (SRv6) network, an address of the IPU is an SRv6 locator, and a virtual private network identifier of the virtual machine is a virtual private network segment identifier (VPN SID); and the first IPU is configured to: decapsulate the first packet to obtain a VPN SID of the first virtual machine; and send the first packet to the first virtual machine based on the VPN SID of the first virtual machine (pg. 2 lines 42-60 and pg. 3 lines 5-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the networking environment of Jiang in view of Sunku with the SRv6 and VPN usage of Yao in order to ensure support for IPv6 and better protect user data through the use of VPNs.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Sunku, as applied to claim 1 above, further in view of Cai (US-20160149808-A1).
Regarding claim 4, Jiang in view of Sunku show claim 1, including where the data center is located in a VxLAN (Sunku, [18]).	Jiang in view of Sunku do not show wherein when the data center is located in a virtual extensible local area network (VxLAN), an address of the IPU is a VxLAN tunnel endpoint (VTEP) address, and a virtual private network identifier of the virtual machine is a virtual network identifier (VNI); and 	the first IPU is configured to: decapsulate the first packet to obtain a VNI of the first virtual machine; and send the first packet to the first virtual machine based on the VNI of the first virtual machine.	Cai shows wherein when the data center is located in a virtual extensible local area network (VxLAN), an address of the IPU is a VxLAN tunnel endpoint (VTEP) address, and a virtual private network identifier of the virtual machine is a virtual network identifier (VNI) ([13]); and 	the first IPU is configured to: decapsulate the first packet to obtain a VNI of the first virtual machine; and send the first packet to the first virtual machine based on the VNI of the first virtual machine ([13]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the networking environment of Jiang in view of Sunku with Cai’s full VxLAN addressing and traffic routing in order to fully implement the use of VxLAN, as suggested in Sunku.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Sunku, as applied to claim 1 above, further in view of Ren (Ren, Rong, Deng-Guo Feng, and Ke Ma. "A detailed implement and analysis of MPLS VPN based on IPSec." Proceedings of 2004 International Conference on Machine Learning and Cybernetics (IEEE Cat. No. 04EX826). Vol. 5. IEEE. (Year: 2004)).
Regarding claim 5, Jiang in view of Sunku show claim 1.	Jiang in view of Sunku do not show wherein an address of the first IPU is different from an address of the second IPU; and 	a virtual private network identifier of the first virtual machine is assigned based on the address of the first IPU, and a virtual private network identifier of the second virtual machine is assigned based on the address of the second IPU.	Ren shows wherein an address of the first IPU is different from an address of the second IPU (pg. 2778, right column lines 37-41); and 	a virtual private network identifier of the first virtual machine is assigned based on the address of the first IPU, and a virtual private network identifier of the second virtual machine is assigned based on the address of the second IPU (pg. 2778, right column lines 37-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the networking environment of Jiang in view of Sunku with the virtual private network identifiers used by Ren in order to maintain security and isolation between the IPUs/VMs.

Claims 6 and 11 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Sunku, further in view of Boutros (US-20210029031-A1).
	Regarding claim 6, Jiang shows a computer device, implemented as a virtual routing device, and the virtual routing device comprises:	a first interface processing unit (IPU) (Fig. 1 item 145), and the first IPU is located on a first NUMA node (Fig. 1 item 160), the first IPU comprises a first virtual port and a first physical port, the first IPU is connected to the first virtual machine through the first virtual port, and the first IPU is connected to a network device through the first physical port ([15-16,36]); 	wherein the virtual routing device is implemented as a data center in a non-uniform memory access (NUMA) architecture (Fig. 1), the data center comprises a server (Fig. 1 item 110) and the network device (Fig. 1 item 104 or 106), a virtual machine (Fig. 1 item 114) and the virtual routing device (Fig. 1 item 116) are deployed on the server, and the virtual machine communicates with the network device by using the virtual routing device (Fig. 1, where the communication path from the VMs is through the virtual switch); the server comprises the first NUMA node and a second NUMA node (Fig.1 items 160 and 170), the virtual machine comprises the first virtual machine and a second virtual machine (Fig. 1, VMs 121 and 122), the first NUMA node comprises the first virtual machine (Fig. 1, VM 121 on NUMA1), and the second NUMA node comprises the second virtual machine (Fig. 1, VM 122 on NUMA2); and 	a second IPU (Fig. 1, item 146), and the second IPU is located on the second NUMA node (Fig.1 item 146 executed on NUMA2), the second IPU comprises a second virtual port and a second physical port, the second IPU is connected to the second virtual machine through the second virtual port, and the second IPU is connected to the network device through the second physical port ([15-16,36]).	Jiang does not show first routing information at a network device, wherein the first routing information comprises an address of the first IPU, the first routing information is used to indicate to the network device to send a received first packet to the first IPU, and the first packet is a packet to be sent to a first virtual machine; and	second routing information at the network device, wherein the second routing information comprises an address of the second IPU, the second routing information is used to indicate to the network device to send a received second packet to the second IPU, and the second packet is a packet to be sent to the second virtual machine.	Sunku shows first routing information at a network device ([46] discussing a virtual switch that facilitates communications between VMs and containers), wherein the first routing information comprises an address of the first IPU, the first routing information is used to indicate to the network device to send a received first packet to the first IPU, and the first packet is a packet to be sent to a first virtual machine ([48]); and	second routing information at the network device, wherein the second routing information comprises an address of the second IPU, the second routing information is used to indicate to the network device to send a received second packet to the second IPU, and the second packet is a packet to be sent to the second virtual machine ([46,54] and Fig. 5). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the egress packet processing of Jiang with the packet reception processing of Sunku in order to achieve the predictable result of reliable packet processing for both the egress and ingress traffic in the virtual machine-based networking environment common to each disclosure.
Jiang in view of Sunku do not show where the first interface processing unit (IPU), configured to send first routing information to a network device, and 	a second IPU, configured to send second routing information to the network device.	Boutros shows where the first interface processing unit (IPU), configured to send first routing information to a network device (Fig. 1 and Abstract, see “connectivity information of a plurality of VNFs), and 	a second IPU, configured to send second routing information to the network device (Fig. 1 and Abstract, see “connectivity information of a plurality of VNFs).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the networking environment of Jiang in view of Sunku with the data center routing information distribution of Boutros in order to ensure an accurate, up-to-date view of the data center is maintained, thus ensuring reliable transmissions.
	Regarding claim 11, Jiang in view of Sunku and Boutros further show wherein the first IPU is further configured to receive fourth routing information from the network device, wherein the fourth routing information is used to indicate to the first IPU to send a packet whose destination address is the network device to the network device (Sunku, [44,48,50, and Fig. 5 showing VMs 1->N); or the second IPU is further configured to receive fourth routing information from the network device, wherein the fourth routing information is used to indicate to the second IPU to send a packet whose destination address is the network device to the network device
	Regarding claim 12, Jiang in view of Sunku and Boutros further show wherein the virtual routing device further comprises at least one main processing unit (MPU) (Jiang, Fig. 1 items 161 and 162 and Sunku, Fig. 2 item 200).
	Regarding claim 13, Jiang shows a network device, the network device is implemented as a data center in a non-uniform memory access (NUMA) architecture (Fig. 1 items 160 and 170), 	wherein the network device comprising:	at least one processor (Fig. 1 items 161 and 171); 	one or more memories coupled to the at least one processor and storing instructions for execution by the at least one processor (Fig. 1 items 163 and 173), the instructions instruct the at least one processor to cause the network device to: 	communicate with a first interface processing unit (IPU) and a second IPU (e.g., Fig 1 items 145 and 146 having a communication pipeline to VMs 121 – 124 and to physical network 102 and the devices thereon via virtual switch 110);	wherein the data center further comprises a server (Fig.1  item 110), a virtual machine (Fig. 1 item 121) and the virtual routing device are deployed on the server (Fig. 1, virtual switch 116 on host 110), and the virtual machine communicates with the network device by using the virtual routing device (Fig. 1, pathway to physical network 102 via virtual switch 116); the server comprises a first NUMA node and a second NUMA node (Fig. 1 items 160 and 170), the virtual machine comprises a first virtual machine and a second virtual machine (Fig. 1, VMs 121 and 122), the first NUMA node comprises the first virtual machine (Fig. 1 VM 121 executing on the resources of NUMA1), and the second NUMA node comprises the second virtual machine (Fig. 1 VM 122 executing on the resources of NUMA2); the virtual routing device comprises the first IPU and the second IPU, the first IPU is located on the first NUMA node (Fig. 1 item 145 tied to NUMA1), and the second IPU is located on the second NUMA node (Fig. 1 items 146 tied to NUMA2); the first IPU comprises a first virtual port and a first physical port, the first IPU is connected to the first virtual machine through the first virtual port, and the first IPU is connected to the network device through the first physical port; the second IPU comprises a second virtual port and a second physical port, the second IPU is connected to the second virtual machine through the second virtual port, and the second IPU is connected to the network device through the second physical port ([15-16,36]); 
	Jiang does not show first routing information at a network device, wherein the first routing information comprises an address of the first IPU, and second routing information at comprises an address of the second IPU;
	the first routing information is used to indicate to the network device to send a received first packet to the first IPU, and the first packet is a packet to be sent to the first virtual machine; and the second routing information is used to indicate to the network device to send a received second packet to the second IPU, and the second packet is a packet to be sent to the second virtual machine.	Sunku shows first routing information at a network device ([46] discussing a virtual switch that facilitates communications between VMs and containers), including first routing information at a network device, wherein the first routing information comprises an address of the first IPU, and second routing information at comprises an address of the second IPU ([48]);	the first routing information is used to indicate to the network device to send a received first packet to the first IPU, and the first packet is a packet to be sent to the first virtual machine; and the second routing information is used to indicate to the network device to send a received second packet to the second IPU, and the second packet is a packet to be sent to the second virtual machine ([46,54] and Fig. 5).
Jiang in view of Sunku do not show reception of the routing information. 	a second IPU, configured to send second routing information to the network device.	Boutros shows reception of the routing information (Fig. 1 and Abstract, see “connectivity information of a plurality of VNFs).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the networking environment of Jiang in view of Sunku with the data center routing information distribution of Boutros in order to ensure an accurate, up-to-date view of the data center is maintained, thus ensuring reliable transmissions.
	Regarding claim 14, Jiang in view of Sunku and Boutros further show wherein the instructions further instruct the at least one processor to cause the network device to: receive the first routing information from the first IPU of the virtual routing device; and receive the second routing information from the second IPU of the virtual routing device (Sunku, [14-15,18-19] and Boutros, Abstract and Fig. 1).
	Regarding claim 15, Jiang in view of Sunku and Boutros further show herein the receiving module is further configured to receive third routing information from the virtual routing device, wherein the third routing information comprises an address of the virtual routing device, wherein the third routing information is used to indicate to the network device to send a received third packet to the second IPU when a communication fault occurs (Sunku, [18-19, 43,50]) between the network device and the first IPU, wherein the third packet is a packet to be sent to the first virtual machine; or the third routing information is used to indicate to the network device to send a received fourth packet to the first IPU when a communication fault occurs  (Sunku, [18-19, 43,50]) between the network device and the second IPU, wherein the fourth packet is a packet to be sent to the second virtual machine (Sunku discussing packet reception and routing among multiple VMs in [14-15, 18-19, 43,50] and depicted as VMs 1 -> N in Fig. 5).

Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Sunku and Boutros, as applied to claim 6 above, further in view of Yao.
	Regarding claim 7, Jiang in view of Sunku show claim 6.	Jiang in view of Sunku do not show wherein when the data center is located in a segment routing over internet protocol version 6 (SRv6) network, an address of the IPU is an SRv6 locator, and a virtual private network identifier of the virtual machine is a virtual private network segment identifier (VPN SID).	Yao shows wherein wherein when the data center is located in a segment routing over internet protocol version 6 (SRv6) network, an address of the IPU is an SRv6 locator, and a virtual private network identifier of the virtual machine is a virtual private network segment identifier (VPN SID) (pg. 2 lines 42-60 and pg. 3 lines 5-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the networking environment of Jiang in view of Sunku and Boutros with the SRv6 and VPN usage of Yao in order to ensure support for IPv6 and better protect user data through the use of VPNs.
	Regarding claim 8, the above combination further shows wherein the first IPU is further configured to send third routing information to the network device, wherein the third routing information comprises an address of the virtual routing device, and the third routing information is used to indicate to the network device to send a received third packet to the second IPU when a communication fault occurs  (Sunku, [18-19, 43,50]) between the network device and the first IPU, wherein the third packet is a packet to be sent to the first virtual machine; or the second IPU is further configured to send third routing information to the network device, wherein the third routing information is used to indicate to the network device to send a received fourth packet to the first IPU when a communication fault occurs  (Sunku, [18-19, 43,50]) between the network device and the second IPU, wherein the fourth packet is a packet to be sent to the second virtual machine (Sunku discussing packet reception and routing among multiple VMs in [14-15, 18-19, 43,50] and depicted as VMs 1 -> N in Fig. 5).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Sunku and Boutros, as applied to claim 6 above, further in view of Yao.
Regarding claim 9, Jiang in view of Sunku and Boutros show claim 6, including where the data center is located in a VxLAN (Sunku, [18]).	Jiang in view of Sunku and Boutros do not show wherein when the data center is located in a virtual extensible local area network (VxLAN), an address of the IPU is a VxLAN tunnel endpoint (VTEP) address, and a virtual private network identifier of the virtual machine is a virtual network identifier (VNI); and 	the first IPU is configured to: decapsulate the first packet to obtain a VNI of the first virtual machine; and send the first packet to the first virtual machine based on the VNI of the first virtual machine.	Cai shows wherein when the data center is located in a virtual extensible local area network (VxLAN), an address of the IPU is a VxLAN tunnel endpoint (VTEP) address, and a virtual private network identifier of the virtual machine is a virtual network identifier (VNI) ([13]); and 	the first IPU is configured to: decapsulate the first packet to obtain a VNI of the first virtual machine; and send the first packet to the first virtual machine based on the VNI of the first virtual machine ([13]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the networking environment of Jiang in view of Sunku and Boutros with Cai’s full VxLAN addressing and traffic routing in order to fully implement the use of VxLAN, as suggested in Sunku.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Sunku and Boutros, as applied to claim 6 and 13 above, further in view of Gao (Gao et al. English translation of CN 107846342 A (Year: 2018)).
	Regarding claim 10¸ Jiang in view of Sunku and Boutros show claim 6, including wherein the second routing information further comprises the address of the first IPU (Sunku, [44,48,50]), as well as where different preferences for routing in different routing information (Jiang, [22-24,33] discussing associations of VMs to different NUMA nodes based on a variety of factors).
	Jiang in view of Sunku and Boutros do not show priority of the address of the first IPU in the first routing information is higher than a priority of the address of the first IPU in the second routing information.	Gao shows priority of the address of the first IPU in the first routing information is higher than a priority of the address of the first IPU in the second routing information (pg. 1 lines 52-61 and pg. 4 lines 17-34 showing in a VxLAN environment common to the above combination, where routing priority data can be maintained (and changed) to incentivize use of particular routes).	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the routing information utilized in Jiang in view of Sunku and Boutros with the routing prioritization of Gao in order to enable simplified management of the multiple routes between VMs and NUMA implementations.
	Regarding claim 16, the limitations of said claim are addressed in the analysis of claim 10.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:		Banerjee (Banerjee, Amitabha, Rishi Mehta, and Zach Shen. "NUMA aware I/O in virtualized systems." 2015 IEEE 23rd Annual Symposium on High-Performance Interconnects. IEEE. (Year: 2015))	Emmerich (Emmerich, Paul, et al. "Performance characteristics of virtual switching." 2014 IEEE 3rd International Conference on Cloud Networking (CloudNet). IEEE. (Year: 2015))
Brissette (US-20180375763-A1)
	Hyoudou (US-20180307520-A1)


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442